IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,124




EX PARTE JOHN FRANK BARNETT, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1110071 IN THE 232ND DISTRICT COURT
FROM HARRIS COUNTY




           Per curiam.
 
O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of
cocaine in an amount weighing more than 1 gram and less than 4 grams and was sentenced to two
years’ imprisonment. He did not appeal his conviction.
            Applicant contends that he is actually innocent based on a newly-available lab report
indicating that the cocaine weighed .94 grams. Based on this lab report, the trial court concluded that
Applicant has established by clear and convincing evidence that no reasonable juror would have
convicted him of the offense of possession of cocaine in an amount weighing more than 1 gram and
less than 4 grams. The trial court recommended that this Court grant relief. We agree. The judgment
in Case No. 1110071 from the 232nd Judicial District Court of Harris County is set aside, and
Applicant is remanded to the custody of the Harris County Sheriff to answer the charges against him.
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional
Institutions Division and Pardons and Paroles Division.
 
Delivered: April 1, 2009
Do Not Publish